Allowable Subject Matter
1.         Claims 1-15 are allowed.

      This communication warrants no examiner’s reason for allowance, as the prosecution and applicant’s reply make evident reasons for allowance [See Applicant’s arguments/remarks filed on 02/09/2022]. Furthermore, Examiner states none of the references cited either alone or in any obvious combination teaches and/or suggests “wherein the pixel circuit includes: a driving transistor turned on based on a voltage of a fourth node which is a gate electrode of the driving transistor and selectively connecting a first node which is at a source electrode of the driving transistor to a third node which is a drain electrode of the driving transistor; a data supply transistor selectively providing a data voltage to the first node which is at the source electrode of the driving transistor; a first light emitting control transistor configured to selectively connect the first node to a second node which is an anode electrode of the light emitting device; a first scan line connected to a gate electrode of a first initialization transistor and a gate electrode of a second initialization transistor which is configured to selectively connect the third node to the fourth node; and a second scan line connected to a gate electrode of the data supply transistor, BIRCH, STEWART, KOLASCH & BIRCH, LLPEHC/EHC/kwbApplication No.: 17/195,125Docket No.: 5706-0449PUS2 Reply to Office Action of November 09, 2021Page 4 of 12a voltage of the second node being dropped in synchronization with a falling time of the first scan signal of the initialization period, and wherein the first scan line supplies the first scan signal and the second scan line supplies the second scan signal” as to claims 1, 9 and 14. satisfying the record “record as a whole” as required by rule 37 CFR 1.104(e). In this case, the substance of applicant’s remarks and the amendments herein made to the claims clarifying the claimed invention indicate the reasons claims are patentable over the prior art of record. Reason for allowance is in all probability 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 





/AMY ONYEKABA/Primary Examiner, Art Unit 2628